Citation Nr: 0519560	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  03-34 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for intervertebral disc disease of the cervical spine 
without radiculopathy. 
 
2.  Entitlement to an effective date earlier than November 
12, 1999 for the grant of service connection for 
intervertebral disc disease of the cervical spine. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from July 1962 until 
November 1965.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from a 
March 2003 rating decision of the VA Regional Office (RO) in 
Buffalo, New York that granted service connection for 
intervertebral disc disease of the cervical spine without 
radiculopathy, but denied an evaluation in excess of 10 
percent, and denied an effective date earlier than November 
12, 1999 for the grant of service connection.

In his notice of disagreement, the veteran appears to raise 
the issues of entitlement to service connection for 
headaches, to include as secondary to service-connected 
intervertebral disc disease of the cervical spine; and for a 
stomach disorder, as secondary to medications he took for the 
cervical spine disability.  These matters are referred to the 
RO for adjudication.

The issue of entitlement to an initial evaluation in excess 
of 10 percent for intervertebral disc disease of the cervical 
spine is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's claim for service connection for a cervical 
spine disability was received on November 12, 1999, more than 
one year after his discharge from active service.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 12, 
1999, for the grant of service connection for intervertebral 
disc disease of the cervical spine have not been met.  
38 U.S.C.A. § 5110(a)-(b) (West 2002); 38 C.F.R. § 3.400(b) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), and its 
implementing regulations, as amended, imposes heightened 
duties on VA to provide notice and assistance to claimants 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2004); 38 C.F.R. § 3.159 
(2004).

The VCAA specifically requires VA to inform claimants of the 
evidence needed to substantiate the claim, what evidence the 
claimant is responsible for submitting, and what evidence VA 
will undertake to obtain.  38 U.S.C.A. § 5103(a).  As part of 
this notice VA will tell claimants to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  

In a letter dated in August 2002, the RO told the veteran 
what evidence was needed to substantiate the claim for 
service connection.  It also told him what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  The letter told the veteran that he 
could submit needed evidence or submit the releases needed 
for VA to obtain this evidence.  This notice served to inform 
him of the need to submit relevant evidence in his 
possession.

Although, the letter was provided in connection with his 
original claim for service connection, VA's General Counsel 
has held that additional notice is not required with regard 
to issues that are downstream from the initial grant of 
service connection.  VAOPGCPREC 8-2003 (2003); 69 Fed. Reg. 
25180 (2004).  The Board is bound by this opinion.  
38 U.S.C.A. § 7104(c) (West 2002).

Additionally, the March 2003, rating decision informed the 
veteran of the criteria for an earlier effective date for 
service connection.  The RO discussed how the evidence failed 
to show such entitlement, and thereby put the veteran on 
notice of the evidence needed to substantiate entitlement to 
an earlier effective date.

In Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VCAA required notice should generally be 
provided prior to the initial denial.  The Court went on to 
say that its decision was not meant to invalidate any 
existing decision made prior to such notice, and that VA 
would satisfy the VCAA notice requirements by ensuring that 
the proper notice was ultimately provided, or by providing an 
analysis as to why the claimant was not prejudiced by the 
absence of such notice.  Id, at 120, 122-4.  The Court has 
held that delayed notice is not generally prejudicial to a 
claimant.  See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App.  April 14, 2005).

The veteran has not identified, nor does the record otherwise 
identify, relevant evidence that is not part of the record.  
38 U.S.C.A. § 5103A(b),(c).  

VA is obliged to provide an examination when necessary.  38 
U.S.C.A. § 5103A(d) (West 2002).  As will be discussed below, 
this case turns on when the veteran filed his claim for 
benefits, and not on a medical question.  Therefore, an 
examination is unnecessary.

VA is not required to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  Having 
provided all required notice and assistance, there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claim. 

Effective Date

The effective date of a grant of service connection will be 
the day after discharge from service, if a claim for the 
benefits is received within one year of such discharge.  
38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.300(b)(2)(i).   
Otherwise the effective date is set in accordance with the 
latter of the date of claim or date entitlement arose.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.300(b)(2)(i).

The veteran contends that the effective date for the grant of 
service connection should be fixed in accordance with when 
the neck injury occurred, and he developed a neck disability.  
This date was sometime in 1962.  In this regard he has 
submitted statements from his daughter and acquaintances 
reporting that he had symptoms of neck disability many years 
prior to the 1999 effective date.

As just noted, however, except where a claim is filed within 
one year of service, the effective date for service 
connection is fixed in accordance with the latter of the date 
of claim, or the date entitlement arose.  Thus even if 
entitlement arose prior to 1999, the effective date would be 
fixed in accordance with the date of claim, since the date of 
claim would be later than the date entitlement arose.

The undisputed evidence is that the veteran's claim was 
received on November 12, 1999.  Since this date is more than 
one year after his discharge from service, the effective date 
of service connection could be no earlier than November 12, 
1999.  .  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.300(b)(2)(i).

The Board has also considered the veteran's contentions that 
his neck injury should have been better treated in service.  
However, the lack of proper treatment in service could not 
serve as a basis for establishing an earlier effective date.

There is no dispute as to the date of the veteran's claim.  
Therefore, the evidence is against the claim, and the 
doctrine of reasonable doubt is not for application.


ORDER

Entitlement to an effective date earlier than November 12, 
1999, for the grant of service connection for intervertebral 
disc disease of the cervical spine is denied.


REMAND

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2004), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, or incoordination.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, or incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995)

The veteran's cervical spine disability is rated in part, on 
the basis of limitation of motion.  38 C.F.R. § 4.71a; 
Diagnostic Code 5243.  The veteran was afforded a VA 
examination in February 2003.  The examiner did not report 
whether there was additional limitation due to weakened 
movement, excess fatigability, or incoordination.

Accordingly, this matter is REMANDED for the following 
actions:

1.  Afford the veteran a VA orthopedic 
examination to evaluate his cervical 
spine disability.  The clams folder 
should be provided to the examiner for 
review, and the examiner should 
acknowledge such review.

The examiner should report the ranges 
of cervical spine forward flexion, 
extension, lateral bending in each 
direction, and rotation in each 
direction in degrees.  The examiner 
should also report whether there is 
additional limitation of motion due to 
weakened movement, excess fatigability, 
or incoordination.

The examiner should note whether there 
is muscle spasm, or abnormal spinal 
contour.

2.  After ensuring that the examination 
report contains the above requested 
findings, readjudicate the issue on 
appeal.  If the benefits sought remain 
denied, issue a supplemental statement 
of the case.  The case should then be 
returned to the Board if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


